Citation Nr: 1109359	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  04-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to the residuals of a left foot injury, third metatarsal.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Pursuant to the claim of entitlement to service connection for a back disorder, to include as secondary to the residuals of a left foot injury, third metatarsal, Joy A. McDonald, Veterans Law Judge, held a hearing in January 2005, in Philadelphia, Pennsylvania.  A hearing was held pursuant the Veteran's claim of entitlement to an increased rating for the residuals of a left foot injury, third metatarsal, in December 2010, by means of video conferencing equipment with the Veteran sitting in Philadelphia, Pennsylvania, before S. C. Krembs, Acting Veterans Law Judge, sitting in Washington, DC.  During the December 2010 hearing, the Veteran also provided testimony as to the claim of entitlement to service connection for a back disorder, to include as secondary to the residuals of a left foot injury, third metatarsal.  Veterans Law Judge McDonald and Acting Veterans Law Judge Krembs were designated by the Chairman to conduct these hearings pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2002), and are included in the panel of judges rendering the determination in this case.  Transcripts of the hearing testimony are in the claims file.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.



REMAND

In May 2006, the Board denied the Veteran's claim of entitlement to service connection for a back disorder, to include as secondary to the service-connected residuals of a left foot injury, third metatarsal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  

Consequent to a July 2008 memorandum decision, the Board's May 2006 decision was vacated and the Veteran's claim was remanded to the Board.  The Court concluded that VA failed to assist the Veteran adequately by not developing his claim fully.  Specifically, the Court found that a January 2006 VA examination was inadequate because the VA examiner failed to provide any rationale for his decision not to proceed with the spine examination protocol.  Moreover, the examination was deemed inadequate because the examiner did not provide an opinion as to whether the Veteran's back disorder was related to his active duty service or to a service-connected disorder.  The Court found that the Board's reliance on this inadequate examination was in error.  Accordingly, in order to fulfill VA's duty to assist, the Court found that the Board should have remanded the Veteran's appeal for an additional examination.  In February 2009, the Board remanded the Veteran's claim for further development pursuant to the directives of the Court's July 2008 memorandum decision.

In May 2010, the RO remitted the Veteran's claim to the Board for further appellate review.  However, the RO did not ship the Veteran's entire claims file, sending only a temporary file.  Records associated with this temporary file do not demonstrate that the Veteran has been afforded a VA examination pursuant to the Board's February 2009 remand.  Consequently, the Board finds that the claim was prematurely remitted to the Board.  Inasmuch as new, pertinent evidence has been added to the claims file since the February 2009 remand, the Board concludes that if the Veteran has not yet undergone the examination requested in the February 2009 remand, he should now be scheduled for such examination, and if he has already undergone the requested examination, an addendum to that report of examination should be requested.  

A remand is also required in order to associate with the claims file pertinent private clinical records that are outstanding.  Specifically, at his December 2010 hearing before the Board, the Veteran indicated that he was seeing his chiropractor on a weekly or biweekly basis.  An April 2010 letter from the chiropractor demonstrates that the chiropractor had been treating the Veteran since March 2010.  To date, none of the associated records have been requested or associated with the Veteran's claims file.  As VA is on notice that there are outstanding records that are pertinent to the Veteran's claim, an attempt to obtain them must be made.

Additionally, at his December 2010 hearing before the Board the Veteran indicated that he was submitting additional evidence in support of his claims with a waiver of RO consideration of that evidence in the first instance.  To date, the referenced records and the waiver of RO consideration in the first instance have not been associated with the claims file.  It is unclear whether the additional evidence pertained to the claim for service connection for a back disorder, or to his claim for an increased rating for a left foot disability, which the Board addresses in a separate decision, or to both claims.  On remand, the records should be associated with the temporary folder and the rest of the claims file.  If these records have not been received from the Veteran, the RO should request that the Veteran resubmit those records.

The directives of the February 2009 remand are included below, but have been updated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO should modify the development of the Veteran's claim to the extent that the directives herein differ from those contained in the February 2009; the RO need not repeat any redundant directives.

Accordingly, the case is remanded for the following actions:

1.  Associate with the claims file and temporary claims file the records the Veteran submitted at the time of his December 2010 hearing before the Board.  If these records have not been received from the Veteran, request that the Veteran resubmit those records.
2.  After obtaining the Veteran's authorization, associate with the claims file all records dated since March 2010 pertaining to treatment for a lumbar spine disability from J.J.M., D.C., and from any other physician identified by the Veteran.  All efforts to obtain these records should be fully documented.

3.  After the above noted records have been associated with the claims file, schedule the Veteran for an examination to determine the etiology of any back disorder found, if, and only if, the Veteran has not already undergone examination in conjunction with the directives of the February 2009 remand.  If he has already been afforded an examination, forward the claims file to the examiner who conducted the examination, for preparation of an addendum to that report of examination.  The claims folder, including a copy of this remand, must be made available to the examiner and reviewed in conjunction with the examination or preparation of the addendum to the report of examination.  If the Veteran has not already undergone examination, any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The VA examiner must provide an opinion, in light of the examination findings, service and post-service medical evidence of record, and the lay statements of record to include the Veteran's testimony at his August 2005 and December 2010 hearings before the Board, as to whether any back disorder found is related to the Veteran's military service, or is proximately related to a service-connected disorder, to include the Veteran's service-connected residuals of a left foot injury.  In rendering these opinions, the examiner should address the Veteran's private physician's January 2005 and March 2006 opinion letters, and the April 2010 opinion from his chiropractor, in which the chiropractor relates the Veteran's back disability to his service-connected foot disability.    

The rationale for all opinions expressed must be provided.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





_______________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
_______________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



_______________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

